DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed March 3, 2022, which amends claims 1, 8, 24, and 25. Claims 1-27 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed March 3, 2022, caused the withdrawal of the rejection of claims 1-27 under 35 U.S.C. 103 as being unpatentable over Guofang et al. (US 2002/0058155) in view of Lee et al. (KR2012-0052063) and Abe et al. (US 9,028,980) as set forth in the Office action mailed December 7, 2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP2007-214364) (hereafter “Kato”), where a machine translation is used as the English equivalent, in view of Lee et al. (KR2012-0052063) (hereafter “Lee”), where a machine translation is used as an English equivalent, and Abe et al. (US 9,028,980) (hereafter “Abe”).
Regarding claims 1-27, Kato teaches an electroluminescent device comprising an anode, a hole injection layer, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraph [0032]). Kato teaches that the hole injection layer or hole transporting layer can be composed of an arylamine compound (paragraph [0039]). Kato teaches that the arylamine compound can have the following structure, 
    PNG
    media_image1.png
    232
    202
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    236
    259
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    240
    222
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    294
    197
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    203
    203
    media_image5.png
    Greyscale
 are a few examples (paragraph [0027]). Guofang teaches that the hole injection layer or the hole transporting layer can be made using spin coating (paragraph [0044]).
Guofang does not teach where the arylamine compound comprising crosslinking groups and does not teach where the layer comprising the arylamine compound is crosslinked.
Lee teaches hole transporting materials that can be used in electroluminescent devices (page 1 first paragraph of the machine translation). Lee teaches that the hole transporting material is an arylamine compound which comprises crosslinking groups (page 8 of the machine translation, 1 paragraph). Lee teaches that the crosslinking group can have the following structure, 
    PNG
    media_image6.png
    62
    51
    media_image6.png
    Greyscale
, and teaches that each arylamine group can have two crosslinking groups on the compound (paragraphs [0048]-[0101] of the KR document). Lee teaches that having the crosslinker groups on the arylamine compound and crosslinking group allows other layers to be formed on the crosslinked layer using a wet method without the damaging the crosslinked layer (page 10 of the machine translation last paragraph and page 11 of the machine translation first two paragraphs).
Abe teaches arylamine groups comprising crosslinking groups for use as hole transporting materials in electroluminescent devices (column 5 lines 34-64 and column 8 lines 26-34). Abe teaches that the crosslinking groups can have the following structure, 
    PNG
    media_image7.png
    82
    195
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    112
    87
    media_image8.png
    Greyscale
, and 
    PNG
    media_image9.png
    85
    110
    media_image9.png
    Greyscale
 are a few examples (groups in columns 21-31). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the compounds of Guofang to comprise the crosslinking groups of Lee or Abe and further crosslink the layer comprising the compound. The motivation, as taught by Lee, would have been to be formed other layers on the crosslinked layer using a wet method without the damaging the crosslinked layer. This would lead to compounds that meet applications formulas 25-28. The Office points out that none of the claims require the compound to meet applicant’s formula 1-1, 11-1, or 11-2, that the prior art reads on claims 16, 17, 26, and 27.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759